IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 895
                                           :
DESIGNATION OF CHAIR AND VICE-             : SUPREME COURT RULES DOCKET
CHAIR OF THE ORPHANS’ COURT                :
PROCEDURAL RULES COMMITTEE                 :


                                        ORDER

PER CURIAM


         AND NOW, this 3rd day of December, 2021, the Honorable Emil Giordano (Ret.) is

hereby designated as Chair, and Julian E. Gray, Esquire, is designated as Vice-Chair, of

the Orphans’ Court Procedural Rules Committee, commencing December 3, 2021.